As filed with the Securities and Exchange Commission on January 31, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM SB-2/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NP Capital Corp. (Name of small business issuer in its charter) Delaware 3674 20-5241121 (State or other Jurisdictionof Incorporation (Primary Standard Industrial Classification Code Number) (I.R.S. EmployerIdentification No.) orOrganization) NP Capital Corp 818 A1A North Suite 201 Ponte Vedra Beach, Florida 32082 (904) 280-2669 (Address and telephone number of principal executive offices and principal place of business) Bradley C. Holt, Chief Executive Officer NP Capital Corp 818 A1A North Suite 201 Ponte Vedra Beach, Florida 32082 (904) 280-2669 (Name, address and telephone number of agent for service) Copies to: Gregory Sichenzia, Esq. Stephen M. Fleming, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Flr. New York, New York 10006 (212) 930-9700 (212) 930-9725 (fax) APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after this Registration Statement becomes effective. If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: [] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per share(1) (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 1,640,256 $0.70 $1,148,179.20 $35.25 Common Stock, $0.001 par value, underlying common stock purchase warrants 1,629,942 $0.70 $1,140,959.40 $35.02 Total Registration Fee $70.27* *Previously paid. (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. (2) Calculated in accordance with Rule 457(g)(1). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED JANUARY 31, 2008 NP Capital Corp. 3,270,198 Shares of Common Stock This prospectus relates to the sale of up to 3,270,198 shares of our common stock which includes 1,640,256 shares of common stock and up to 1,629,942 shares of common stock issuable upon exercise of common stock purchase warrants.This is the initial registration of shares of our common stock.The selling stockholders will sell the shares from time to time at a fixed price of $0.70 per share.The common stock purchase warrants are exercisable for a term of 2 years at a price of $0.70 per share. Our common stock is not traded on any national securities exchange and is not quoted on any over-the-counter market.If our shares become quoted on the Over-The-Counter Bulletin Board, sales will be made at prevailing market prices or privately negotiated prices.We cannot provide any assurance that our common stock will ever be traded on the OTC Bulletin Board or on any stock exchange. We will not receive any proceeds from the sale of the common stock.However, if the warrants are exercised, we may receive up to $1,140,959 in proceeds. We have paid the expenses of preparing this prospectus and the related registration expenses. Investing in these securities involves significant risks.See "Risk Factors" beginning on page 7. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is January 28, 2008. Table of Contents Page Prospectus Summary 3 Risk Factors 4 Use of Proceeds 18 Market for Common Equity and Related Stockholder Matters 18 Management’s Discussion and Analysis or Plan of Operation 19 Business 24 Employees 27 Legal Proceedings 27 Management 28 Executive Compensation 30 Certain Relationships and Related Transactions 30 Security Ownership of Certain Beneficial Owners and Management 31 Description of Securities to be Registered 32 Indemnification for Securities Act Liabilities 32 Plan of Distribution 32 Selling Stockholders 34 Legal Matters 35 Experts 35 Available Information 35 Index to Financial Statements 36 Signatures 36 II-3 3 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information different from that which is contained in this prospectus. This prospectus may be used only where it is legal to sell these securities. The information in this prospectus may only be accurate on the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of securities. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "risk factors" section, the financial statements and the notes to the financial statements.As used throughout this prospectus, the terms “NP Capital” the “Company,” “we,” “us,” and “our” refer to NP Capital Corp. NP CAPITAL CORP. We are currently focused on thecommercialization of a targeted portfolio of solar products (amorphous thin film solar panels and ancillary products) and technologies for a wide range of applications including electrical power production. To date, we have generated no revenues from operations.We intend to enter into supply agreement(s) with manufacturers of solar electric power products and technologies which directly convert sunlight into electricity. We are seeking solar cells that have the highest conversion efficiency, a measurement of the amount of sunlight converted by the solar cell into electricity, available for the mass market. We will then offer the solar power products including solar cells, solar panels and inverters which convert sunlight to electricity compatible with the utility network.We intend to focus our sales in regions where government incentives have accelerated solar power adoption.In addition, we intend to develop and maintain solar parks. We anticipate that our customers will be utility companies and owners of large commercial property (as buyers of the energy produced from the installation of the solar panels) and owners of residential properties (both single and muli-family dwellings ) who would purchase the solar panels and consume the resultant electrical output. There is currently no public market for our common stock.We are currently in discussions with various market makers in order to arrange for an application to be made with respect to our common stock, to be approved for quotation on the Over-The-Counter Bulletin Board upon the effectiveness of this prospectus.There is no guarantee that we will be listed on the Over-The-Counter Bulletin Board. Our executive offices are located at orth, Suite 201, Ponte Vedra Beach, Florida32082, and our telephone number is: (904) 273-2669. We are a Delaware corporation. Common stock outstanding before the offering Prior to this Offering, we have 10,493,256 shares of Common Stock outstanding. Securities offered by the Selling Shareholders Up to 3,270,198 shares of common stock, including 1,640,256 shares of common stock and up to 1,629,942 shares of common stock issuable upon the exercise of common stock purchase warrants at a per share exercise price of $0.70. This number represents 27.0% of our current outstanding stock assuming the exercise of all common stock purchase warrants. Common stock to be outstanding after the offering Up to 12,133,512 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock.However, we may receive up to $1,140,960 in cash if the common stock purchase warrants being registered pursuant to this prospectus are exercised for cash of which there is no guarantee. The above information regarding common stock to be outstanding after the offering is based on 10,493,256 shares of common stock outstanding as of January 28, 2008 and assumes the subsequent issuance of 1,629,942 shares of common stock upon the exercise of common stock purchase warrants resulting in 12,133,512 shares of common stock outstanding. Description of Private Placements In July 2007, we completed a private placement for 981,715 units, which included oneshare of common stock of the Company at a price of $0.35 per share for an aggregate sum of $343,600, and one common stock purchase warrant with an exercise price of $0.70 per share. In October 2007, we completed a private placement for up to 648,227 units, which included oneshare of common stock of the Company at a price of $0.35 per share for an aggregate sum of $226,889, and one common stock purchase warrant with an exercise price of $0.70 per share. During March 2007, we issued 3,000 shares of common stock at a value of $1,050 or $0.35 per share to Antoinette Dodak and Steve Dodak, for contracted services. During August 2007 we issued 5,714 shares of common stock at a value of $2,000 or $0.35 per share to David Surette for consulting services. During August 2007 we issued 1,600 shares of common stock at a value of $560 or $0.35 per share to Jeff Wagner for consulting services. 4 RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. We have a limited operating history, there is no certainty that we will ever generate revenue and achieve profitability. We currently have no significant business operations and have incurred operating losses since our inception totaling $1,445,319. We have incurred significant losses from operations. As shown in our financial statements, as of the periods ended July 31, 2007 and October 31, 2007, we have incurred a cumulative net loss of $242,405 and $1,191,519, respectively from operations. We expect to incur significant increasing operating losses for the foreseeable future, primarily due to the expansion of our operations. The negative cash flow from operations is expected to continue and to accelerate in the foreseeable future. Our ability to achieve profitability depends upon our ability to discover, develop or acquire products, and enter into agreements for product development, manufacturing and commercialization. We currently do not have any revenues, products, customers or suppliers and there can be no assurance that we will ever achieve any revenues or profitable operations from the sale of our proposed products. We may be unable to manage our growth, if any, or implement our expansion strategy. We may not be able to implement our proposed product and service offerings, develop a client base and markets, or implement the other features of our business strategy at the rate or to the extent presently planned. Our projected growth will place a significant strain on our administrative, operational and financial resources. If we are unable to successfully manage our future growth, establish and continue to upgrade our operating and financial control systems, recruit and hire necessary personnel or effectively manage unexpected expansion difficulties, our financial condition and results of operations could be materially and adversely affected. Additional financing may be necessary for the implementation of out growth strategy. We may require additional debt and/or equity financing to pursue our growth strategy. Given our limited operating history and existing losses, there can be no assurance that we will be successful in obtaining additional financing. Lack of additional funding could force us to curtail substantially our growth plans. Furthermore, the issuance by us of any additional securities pursuant to any future fundraising activities undertaken by us would dilute the ownership of existing shareholders and may reduce the price of our common stock. Furthermore, debt financing, if available, will require payment of interest and may involve restrictive covenants that could impose limitations on our operating flexibility. Our failure to successfully obtain additional future funding may jeopardize our ability to continue our business and operations. The loss of our current executive officers or our inability to attract and retain the necessary personnel could have a material adverse effect upon our business, financial condition or results of operations Our success is heavily dependent on the continued active participation of our current executive officers listed under “Management.” Loss of the services of our officers could have a material adverse effect upon our business, financial condition or results of operations. Further, our success and achievement of our growth plans depend on our ability to recruit, hire, train and retain other highly qualified technical and managerial personnel. Competition for qualified employees among companies in the technology industry is intense, and the loss of any of such persons, or an inability to attract, retain and motivate any additional highly skilled employees required for the expansion of our activities, could have a materially adverse effect on us. The inability on our part to attract and retain the necessary personnel and consultants and advisors could have a material adverse effect on our business, financial condition or results of operations. We are controlled by current officers, directors and principal stockholders. Our directors, executive officers and principal five percent stockholders and their affiliates beneficially own approximately 69.7% of the outstanding shares of Common Stock. Accordingly, our executive officers, directors, principal stockholders and certain of their affiliates will have the ability to control the election of our Board of Directors of the Company and the outcome of issues submitted to our stockholders. 5 There is a shortage of semi-conductor grade silicon and the photovoltaic (PV) cells made from this material, upon which our proposed products may depend, that may constrain our revenue growth. The for photovoltaic cells has increased recently and we expect these price increases to continue, which may further delay our profitability. Additionally, we may not have sufficient financial resources to take advantage of supply opportunities as they may arise. Polysilicon is an essential raw material in the production of photovoltaic, or solar cells. Polysilicon is created by refining quartz or sand. Polysilicon is melted and grown into crystalline ingots by companies specializing in ingot growth. Manufacturers of solar cells procure silicon ingots from these suppliers on a contractual basis and then slice these ingots into wafers. They may also purchase wafers from third-party vendors. There is currently an industry-wide shortage of polysilicon, which has resulted in significant price increases. We expect that the average price of polysilicon will continue to increase. Increases in polysilicon prices have in the past increased the manufacturing costs of solar cells. As demand for solar cells has increased, many of the manufacturers have announced plans to add additional manufacturing capacity. As this manufacturing capacity becomes operational, it will increase the demand for polysilicon and further exacerbate the current shortage. Polysilicon is also used in the semiconductor industrygenerally and any increase in demand from that sector will compound the shortage. The production of polysilicon is capital intensive and adding additional capacity requires significant lead time. While we are aware that several new facilities for the manufacture of polysilicon are under construction, we do not believe that the supply imbalance will be remedied in the near term. We expect that polysilicon demand will continue to outstrip supply throughout 2007 and potentially for a longer period. The inability to obtain sufficient polysilicon, ingots or wafers at commercially reasonable prices or at all would adversely affect our ability to meet future customer demand for products that we acquire could impair our ability to enter this market. Our dependence on a limited number of third party suppliers for finished materials could prevent us from delivering our proposed products that we purchase to our customers within required timeframes, which could result in order cancellations and substantial harm to our business . We intend to purchase our products using materials and components procured from a limited number of third-party suppliers.If we fail to establish or maintain our relationships with these suppliers, or to secure additional supply sources from other cell suppliers, we may be unable to provide our products or our products may be available only at a higher cost or after a long delay, which could prevent us from delivering our products to our customers within required timeframes, and we may experience order cancellations and our business may fail. We currently do not have contracts with suppliers to allow us to commence sales, and may not be able to procure sufficient quantities of the materials and components necessary to manufacture our products on acceptable commercial terms or at all. To the extent the processes that our suppliers use to manufacture materials and components are proprietary; we may be unable to obtain comparable materials and components from alternative suppliers. The failure of a supplier to supply materials and components in a timely manner, or to supply materials and components that meet our quality, quantity and cost requirements could impair our ability to purchase our products or increase their costs, particularly if we are unable to obtain substitute sources of these materials and components on a timely basis or on terms acceptable to us.In order to obtain required supplies, we may need to make large inventory purchases on short notice, and prior to having purchase orders or deposits from our customers for product using the full amount of silicon required to be purchased. We may not have sufficient financial resources to make these purchases, which may exacerbate supply shortages. 6 Our operating results will be subject to fluctuations and are inherently unpredictable; if we fail to meet the expectations of securities analysts or investors, our stock price may decline significantly. Our quarterly revenue, if any, and operating results will be difficult to predict from quarter to quarter. It is possible that our operating results in some quarters will be below market expectations. Our quarterly operating results will be affected by a number of factors, including: • the average selling price of the solar cells that we purchase and panels and solar power systems; • the availability and pricing of raw materials, particularly polysilicon; • the availability, pricing and timeliness of delivery of third party sources products, raw materials and components, particularly solar panels and balance of systems components, including steel, necessary for solar power products to function; • the rate and cost at which we are able to expand to meet customer demand, including costs and timing of adding personnel; • the amount and timing of sales of oursystems, especially medium and large-scale projects, which may individually cause severe fluctuations in our revenue; • our ability to meet project completion schedules and the corresponding revenue impact under such contractual devises as percentage-of-completion method of recognizing revenue for projects which may apply; • • construction cost overruns, including those associated with the introduction of new products; as incentives play a major roll in the buying/decision making process for our potential customers significant changes in regulation or incentives may adversely effect our business. • the impact of seasonal variations in demand and/or revenue recognition linked to construction cycles and weather conditions; • timing, availability and changes in government incentive programs; • unplanned additional expenses such as manufacturing failures, defects or downtime; • acquisition and investment related costs; • unpredictable volume and timing of customer orders, some of which are not fixed by contract but vary on a purchase order basis; • Unpredictable sales cycle time lines inherent with new solutions and products. • geopolitical turmoil within any of the countries in which we operate or sell products; 7 • foreign currency fluctuations, particularly in the Euro or the Chinese Yuan; • the effect of currency hedging activities; • our ability to establish and expand customer relationships; • changes in our manufacturing costs; • changes in the relative sales mix of our solar cells, solar panels and imaging detectors; • the availability, pricing and timeliness of delivery of other products, such as inverters necessary for our solar power products to function; • our ability to successfully develop, introduce and sell new or enhanced solar power products in a timely manner, and the amount and timing of related research and development costs; • the timing of new product or technology announcements or introductions by our competitors and other developments in the competitive environment; • the willingness of competing solar cell and panel suppliers to continue product sales to us; • increases or decreases in electric rates due to changes in fossil fuel prices or other factors; and • Labor shortages, expertise shortages, shipping and other factors causing business delays. We plan to base our planned operating expenses in part on our expectations of future revenue, and a significant portion of our expenses will be relatively fixed in the short term. If revenue for a particular quarter is lower than we expect, we likely will be unable to proportionately reduce our operating expenses for that quarter, which would harm our operating results for that quarter. This may cause us to miss analysts’ guidance or any future guidance announced by us. If we fail to meet or exceed analyst or investor expectations or our own future guidance, even by a small amount, our stock price could decline, perhaps substantially. 8 Existing regulations and policies and changes to these regulations and policies may present technical, regulatory and economic barriers to the purchase and use of solar power products, which may significantly reduce demand for our products. The market for electricity generation products is heavily influenced by foreign, U.S. federal, state and local government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the U.S. and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for the solar power products of NP Capital. For example, without certain major incentive programs and or the regulatory mandated exception for solar power systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility network. These fees could increase the cost to our customers of using our solar power products and make them less desirable, thereby harming our business, prospects, results of operations and financial condition. We anticipate that our solar power products and their installation will be subject to oversight and regulation in accordance with national and local ordinances relating to building codes, safety, environmental protection, utility interconnection and metering and related matters. It is difficult to track the requirements of individual states and design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to our solar power products may result in significant additional expenses to us and our resellers and their customers and, as a result, could cause a significant reduction in demand for our solar power products. The reduction or elimination of government and economic incentives could cause revenue to decline for NP Capital. We believe that the near-term growth of the market for on-grid applications, where solar power is used to supplement a customer’s electricity purchased from the utility network or sold to a utility under tariff, depends in large part on the availability and size of government and economic incentives. Because a portion of sales for NP Capital are expected to involve the on-grid market, the reduction or elimination of government and economic incentives may adversely affect the growth of this market or result in increased price competition, both of which could cause our revenue to decline. Today, the cost of solar power exceeds retail electric rates in many locations. As a result, federal, state and local government bodies in many countries, most notably Germany, Japan, Spain, Italy, Portugal, South Korea and the United States, have provided incentives in the formof feed-in tariffs, rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on other forms of energy. These government economic incentives could be reduced or eliminated altogether. For example, Germany has been a strong supporter of solar power products and systems and political changes in Germany could result in significant reductions or eliminations of incentives, including the reduction of feed-in tariffs more rapidly than required by current law. Some solar program incentives expire, decline over time, are limited in total funding or require renewal of authority. Net metering and other operational policies in California, Japan or other markets could limit the amount of solar power installed there. Reductions in, or eliminations or expirations of, governmental incentives could result in decreased demand for and lower revenue from our products. Changes in the level or structure of a renewable portfolio standard could also result in decreased demand for and lower revenue from our products. Changes in tax laws or fiscal policies may decrease the return on investment for customers of our business, and for certain investors in its projects, which could decrease demand for its products and services and harm its business. We anticipate that a portion of our future revenues will be derived from sales of solar power systems and products to companies formed to develop and operate solar power generation facilities of various sizes. Such companies have been formed by third party investors with some frequency in the United States, Germany, Spain, South Korea and Portugal, as these investors seek to benefit from government mandated feed-in tariffs and similar legislation. Our business may depend in part on the continuing formation of such companies and the potential revenue source they represent. In deciding whether to form and invest in such companies, potential investors weigh a variety of considerations, including their projected return on investment. Such projections are based on current and proposed federal, state and local laws, particularly tax legislation. Changes to these laws, including amendments to existing tax laws or the introduction of new tax laws, tax court rulings as well as changes in administrative guidelines, ordinances and similar rules and regulations could result in different tax assessments and may adversely affect an investor’s projected return on investment, which could have a material adverse effect on our business and results of operations. Problems with product quality or product performance, including defects, in the solar cells we distribute could result in a decrease in customers and revenue, unexpected expenses and loss of market share NP Capital. The solar cells we plan to purchase are complex and must meet stringent quality requirements. Products this complex may contain undetected errors or defects, especially when first introduced. For example, solar cells and solar panels may contain defects that are not detected until after they are shipped or are installed because we cannot test for all possible scenarios. These defects could cause us to, or may cause us to request that suppliers incur significant re-engineering costs, divert the attention of our engineering personnel from product development efforts and significantly affect our customer relations and business reputation. If we deliver solar cells or solar panels with errors or defects, or if there is a perception that our solar cells or solar panels contain errors or defects, our credibility and the market acceptance and sales of our solar power products could be harmed. Similarly, if NP Capital delivers solar cells or panels with errors or defects, including cells or panels of third party manufacturers, or if there is a perception that such solar cells or solar panels contain errors or defects, NP Capital’s credibility and the market acceptance and sales of its solar power systems could be harmed. 9 The possibility of future product failures could cause us to incur substantial expense to repair or replace defective products. Furthermore, widespread product failures may damage our market reputation and reduce our market share and cause sales to decline. We have agreed to indemnify our customers and our distributors in some circumstances against liability from defects in our solar cells. A successful indemnification claim against us could require us to make significant damage payments, which would negatively affect our financial results. Since the solar panels we plan to purchase and sell cannot be tested for the duration of their standard multi-year warranty period, we may be subject to unexpected warranty expense; if NP Capital is subject to installation, warranty and product liability claims, such claims could adversely affect our business and results of operations. The current standard product warranty for the solar panels includes a warranty period (up to 10-years) for defects in material and workmanship and a warranty period (up to 25-years) for declines in power performance as well as a typically one-year warranty on the functionality of our solar cells. We believe our warranty periods are consistent with industry practice. Dueto the long warranty period and even though we pass through the warranty from the manufacturer, we may bear the risk of extensive warranty claims long after we have shipped product and recognized revenue. Any warranty claims that the manufacturer does notcover would cause us to increase the amount of warranty reserves and have a corresponding negative impact on our results. Although the manufacturers represent that they conduct accelerated testing of their solar cells, our solar panels have not and cannotbe tested in an environment simulating the full warranty period. As a result of the foregoing, we may be subject to unexpected warranty expense, which in turn would harm our financial results. Like other retailers, distributors and manufacturers of products that are used by consumers, we face an inherent risk of exposure to product liability claims in the event that the use of the solar power products into which our solar cells and solar panels are incorporated results in injury. Our business may be subject to warranty and product liability claims in the event that its solar power systems fail to perform as expected or if a failure of its solar power systems results, or is alleged to result, in bodily injury, property damage or other damages. Since our solar power products are electricity producing devices, it is possible that our products could result in injury, whether by product malfunctions, defects, improper installation or other causes. Moreover, we may not have adequate resources in the event of a successful claim against us. We have evaluated the potential risks we face and believe that we can obtain appropriate levels of insurance for product liability claims. We will rely on our general liability insurance to cover product liability claims and havenot obtained separate product liability insurance. However, a successful warranty or product liability claim against us that is not covered by insurance or is in excess of our available insurance limits could require us to make significant payments of damages. In addition, quality issues can have various other ramifications, including delays in the recognition of revenue, loss of revenue, loss of future sales opportunities, increased costs associated with repairing or replacing products, and a negative impact on our goodwill and reputation, which could also adversely affect our business and operating results. Our business’ exposure to warranty and product liability claims is expected to increase significantly in connection with its planned expansion into the new home development market. Warranty and product liability claims may result from defects or quality issues in certain third party technology and components that we or our suppliers incorporate into their/our solar power systems, particularly solar cells and panels, over which we have no control. While our agreements with our suppliers would generally include warranties, such provisions may not fully compensate us for any loss associated with third-party claims caused by defects or quality issues in such products. In the event we seek recourse through warranties, we will also be dependent on the creditworthiness and continued existence of the suppliers to our business. We anticipate that our current standard warranty will differ by geography and end-customer application and will include such instruments as one-, two- or five-year comprehensive parts and workmanship warranties, after which the customer may typically extend the period covered by its warranty for an additional fee. Due to the warranty period, our business bears the risk of extensive warranty claims long after it has completed a project and recognized revenues. Future product failures could cause our business to incur substantial expenses to repair or replace defective products. While our business generally passes through manufacturer warranties it receives from its suppliers to its customers, it is responsible for repairing or replacing any defective parts during its warranty period, often including those covered by manufacturers warranties. If the manufacturer disputes or otherwise fails to honor its warranty obligations, ourbusiness may be required to incur substantial costs before it is compensated, if at all, by the manufacturer. Furthermore, the ‘business’ warranties may exceed the period of any warranties from our suppliers covering components included in its systems, such as inverters. 10 The products we intend to distribute may not gain market acceptance, which would prevent us from achieving sales and market share. The development of a successful market for the products we intend to distribute may be adversely affected by a number of factors, some of which are beyond our control, including:  our failure to offer products that compete favorably against other solar power products on the basis of cost, quality and performance;  our failure to offer products that compete favorably against conventional energy sources and alternative distributed-generation technologies, such as wind, biomass and solar thermal, on the basis of cost, quality and performance;  whether customers will accept our future designs under development; and  our failure to develop and maintain successful relationships with vendors, distributors, systems integrators and other resellers, as well as strategic partners. If the products we intend to distribute fail to gain market acceptance, we will be unable to achieve sales and market share. Technological changes in the solar power industry could render the products we intend to distribute uncompetitive or obsolete, which could prevent us from achieving market share and sales. Our failure to seek refinements in technology and to introduce new products could cause the products we intend to distribute to become uncompetitive or obsolete, which could prevent us from achieving market share and sales. The solar power industry is rapidly evolving and highly competitive. We may need to invest significant financial resources in research and development and design of solar parks to keep pace with technological advances in the solar power industry and to compete in the future and we may be unable to secure such financing. We believe that a variety of competing solar power technologies may be under development by many companies that could result in lower manufacturing costs or higher product performance than those products selected by us. These development efforts may render obsolete the products we have selected to offer, and other technologies may prove more advantageous for the commercialization of solar power products. Existing regulations and changes to such regulations may present technical, regulatory and economic barriers to the purchase and use of solar power products, which may significantly reduce demand for our products. The market for electricity generation products is heavily influenced by foreign, federal, state and local government regulations and policies concerning the electric utility industry, as well as internal policies and regulations promulgated by electric utilities. These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the United States and in a number of other countries, these regulations and policies are being modified and may continue to be modified. Customer purchases of, or further investment in the research and development of, alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our solar power products. For example, utility companies commonly charge fees to larger, industrial customers for disconnecting from the electric grid or for having the capacity to use power from the electric grid for back-up purposes. These fees could increase the cost to our customers of using our solar power products and make them less desirable,which would harm our business, prospects, results of operations and financial condition. We anticipate that our solar power products and their installation will be subject to oversight and regulation in accordance with national and local ordinances relating to building codes, safety, environmental protection, utility interconnection and metering and related matters. There is also a burden in having to track the requirements of individual states and design equipment, including extra or specially designed peripheral equipment, to comply with the varying standards. Any new government regulations or utility policies pertaining to our solar power products may result in significant additional expenses to us and our resellers and their customers and, as a result, could cause a significant reduction in demand for our solar power products. 11 If solar power technology is not suitable for widespread adoption or sufficient demand for solar power products does not develop or takes longer to develop than we anticipate, we would be unable to achieve sales and market share. The market for solar power products is emerging and rapidly evolving, and its future success is uncertain. If solar power technology proves unsuitable for widespread commercial deployment or if demand for solar power products fails to develop sufficiently, we would be unable to achieve sales and market share. In addition, demand for solar power products in the markets and geographic regions we target may not develop or may develop more slowly than we anticipate. Many factors will influence the widespread adoption of solar power technology and demand for solar power products, including:  cost-effectiveness of solar power technologies as compared with conventional and competitive alternative energy technologies;  performance and reliability of solar power products as compared with conventional and non-solar alternative energy products;  success of alternative distributed generation technologies such as hydrogen fuel cells, wind turbines, bio-diesel generators and large-scale solar thermal technologies;  fluctuations in economic and market conditions that impact the viability of conventional and competitive alternative energy sources;  increases or decreases in the prices of oil, coal and natural gas;  capital expenditures by customers, which tend to decrease when the domestic or foreign economies slow;  continued deregulation of the electric power industry and broader energy industry; and  availability and or effectiveness of government subsidies and incentives. The reduction or elimination of government economic incentives could prevent us from achieving sales and market share. We believe that the near-term growth of the market for various application of solar power generation such as "on-grid" applications, where solar power is used to supplement a customer's electricity purchased from the utility network, depends in large part on the availability and size of government and economic incentives. The reduction or elimination of government economic incentives may adversely affect the growth of this market or result in increased price competition, which could prevent us from achieving sales and market share. Today, the cost of solar power exceeds the cost of power furnished by the electric utility grid in many locations. As a result, federal, state and local government bodies in many countries, most notably Germany, Japan and the United States, have provided incentives in the form of rebates, tax credits and other incentives to end users, distributors, system integrators and manufacturers of solar power products to promote the use of solar energy in on-grid applications and to reduce dependency on fossil fuels. These government economic incentives could be reduced or eliminated altogether, which would significantly harm our business. 12 We face intense competition from other companies producing solar power and other energy generation products. If we fail to compete effectively, we may be unable to increase our market share and sales. The mainstream power generation market and related product sectors are well established and we are competing with power generation from more traditional process that can generate power at lower costs than most renewable or environmentally driven processes.Further, within the renewable power generation and technologies markets we face competition from other methods of producing renewable or environmentally positive power. Then, the solar power market itself is intensely competitive and rapidly evolving. Our competitors have established market positions more prominent than ours, and if we fail to attract and retain customers and establish a successful distribution network for our solar products, we may be unable to achieve sales and market share. There are a number of major multi-national corporations that produce solar power products, including BP Solar, Kyocera, Sharp, GE, Mitsubishi, Solar World AG and Sanyo. We also expect that future competition will include new entrants to the solar power market offering new technological solutions. Further, many of our competitors are developing and are currently producing products based on new solar power technologies that may have costs similar to, or lower than, our projected costs. Most of our competitors are substantially larger than we are, have longer operating histories and have substantially greater financial, technical, manufacturing and other resources than we do. Our competitors' greater sizes in some cases provides them with competitive advantages with respect to manufacturing costs due to their ability to allocate fixed costs across a greater volume of production and purchase raw materials at lower prices. They also have far greater name recognition, an established distribution network and an installed base of customers. In addition, many of our competitors have well-established relationships with current and potential resellers, which have extensive knowledge of our target markets. As a result, our competitors will be able to devote greater resources to the research, development, promotion and sale of their products and may be able to respond more quickly to evolving industry standards and changing customer requirements than we can. A substantial number of our issued shares are, or are being made available for sale on the open market. The resale of these securities might adversely affect our stock price. The sale of a substantial number of shares of our common stock being registered under this registration statement, or the market's anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. Sales of shares pursuant to exercisable warrants could also lead to subsequent sales of the shares in the public market. These sales, together with sales by other existing stockholders, could depress the market price of our stock by creating an excess in supply of shares for sale. Availability of these shares for sale in the public market could also impair our ability to raise capital by selling equity securities. We may not address successfully the problems encountered in connection with anypotential future acquisitions. We expect to consider future opportunities to acquire or make investments in other technologies, products and businesses that could enhance our capabilities, complement our products, or expand the breadth of our markets or customer base. We have limited experience in acquiring other businesses and technologies. Potential and completed acquisitions and strategic investments involve numerous risks, including:  problems assimilating the purchased technologies, products or business operations;  problems maintaining uniform standards, procedures, controls and policies;  problems arising from non performance of acquired entities or assets; problems arising from overvaluation or with securing the required financing to close and/or make the acquisition operational; 13  unanticipated costs associated with the acquisition;  diversion of management's attention from our core business;  adverse effects on existing business relationships with suppliers and customers;  risks associated with entering new markets in which we have no or limited prior experience;  potential loss of key employees of acquired businesses; and  increased legal and accounting costs as a result of the newly adopted rules and regulations related to the Sarbanes-Oxley Act of 2002 and other such regulation such as increased internal control and reporting requirements. We are subject to new corporate governance and internal control reporting requirements, and our costs related to compliance with, or our failure to comply with existing and future requirements, could adversely affect our business. We face new corporate governance requirements under the Sarbanes-Oxley Act of 2002, as well as new rules and regulations subsequently adopted by the SEC and the Public Company Accounting Oversight Board. These laws, rules and regulations continue to evolve and may become increasingly stringent in the future. In particular, under new SEC rules we will be required to include management's report on internal controls as part of our 2008 fiscal year annual report pursuant to Section 404 of the Sarbanes-Oxley Act. Furthermore, under the proposed rules, an attestation report on our internal controls from our independent registered public accounting firm will be required as part of our annual report for the fiscal year ending in 2009. We are in the process of evaluating our control structure to help ensure that we will be able to comply with Section 404 of the Sarbanes-Oxley Act. The financial cost of compliance with these laws, rules and regulations is expected to be substantial. We cannot assure you that we will be able to fully comply with these laws, rules and regulations that address corporate governance, internal control reporting and similar matters. Failure to comply with these laws, rules and regulations could materially adversely affect our reputation, financial condition and the value of our securities. We will continue to be dependent on a limited number of third-party suppliers for key components for our products, which could prevent us from delivering our products to our customers within required timeframes, which could result in installation delays, cancellations, liquidated damages and loss of market share. In addition to our reliance on a number of suppliers for our solar cells and panels, we rely on third-party suppliers for key components for our solar power systems, such as inverters that convert the direct current electricity generated by solar panels into alternating current electricity usable by the customer. If we fail to develop or maintain our relationships with our limited suppliers, we may be unable to purchase our products or our products may be available only at a higher cost or after a long delay, which could prevent us from delivering our products to our customers within required timeframes and we may experience order cancellation and loss of market share. To the extent the processes that our suppliers use to manufacture components are proprietary, we may be unable to obtain comparable components from alternative suppliers. The failure of a supplier to supply components in a timely manner, or to supply components that meet our quality, quantity and cost requirements, could impair our ability to manufacture our products or decrease their costs. If we cannot obtain substitute materials on a timely basis or on acceptable terms, we could be prevented from delivering our products to our customers within required timeframes, which could result in installation delays, cancellations, liquidated damages and loss of market share, any of which could have a material adverse effect on our business and results of operations. 14 Because the markets in which we compete are highly competitive and many of our competitors have greater resources than NP Capital, we may not be able to compete successfully and we may lose or be unable to gain market share. Our solar products will compete with a large number of competitors in the solar power market, including BP Solar International Inc., Evergreen Solar, Inc., Mitsubishi Electric Corporation, Q-Cells AG, Sanyo Corporation, Sharp Corporation, First Solar, SolarWorld AG and Suntech Power Holdings Co., Ltd. and others. In addition, universities, research institutions and other companies have brought to market alternative technologies such as thin films and concentrators, which may compete with our technology in certain applications. We expect to face increased competition in the future. Further, many of our competitors are developing and are currently producing products based on new solar power technologies that may ultimately have costs similar to, or lower than, our projected costs. Our solar power products and services compete against other power generation sources including conventional fossil fuels supplied by utilities, other alternative energy sources such as wind, biomass, CSP and emerging distributed generation technologies such as micro-turbines, sterling engines and fuel cells. In the large-scale on-grid solar power systems market, we will face direct competition from a number of companies that manufacture, distribute, or install solar power systems.Our primary competitors in the United States include Arizona Public Service Company, BP Solar International, Inc., a subsidiary of BP p.l.c., Conergy Inc., Dome-Tech Group, Eastwood Energy, EI Solutions, Inc., GE Energy, a subsidiary of General Electric Corporation, Global Solar Energy, Inc., a subsidiary of Solon, Power-Fab, Schott Solar, Inc., Solar Integrated Technologies, Inc., SPG Solar, Inc., Sun Edison LLC, SunTechnics Installation& Services, Inc., Thompson Technology Industries, Inc. and WorldWater& Power Corporation. Our primary competitors in Europe include BP Solar, Conergy (through its subsidiaries AET Alternitive Energie Technik GmbH, SunTechnics Solartechnik GmbH and voltwerk AG), PV-Systemtechnik Gbr, SAG Solarstrom AG, Solon AG and Taufer Solar GmbH. Additionally, our business will occasionally compete with distributedgeneration equipment suppliers such as Caterpillar, Inc. and Cummins Inc. Other existing and potential competitors in the solar power market include universities and research institutions. We also expect that future competition will include new entrants to the solar power market offering new technological solutions. As we enter new markets and pursues additional applications for our products and services, we expect to face increased competition, which may result in price reductions, reduced margins or lossof market share. Competition is intense, and many of our competitors have significantly greater access to financial, technical, manufacturing, marketing, management and other resources than we do. Many also have greater name recognition, a more established distribution network and a larger installed base of customers. In addition, many of our competitors have well-established relationships with our potential suppliers, resellers and their customers and have extensive knowledge of our target markets. As a result, these competitors may be able to devote greater resources to the research, development, promotion and sale of their products and respond more quickly to evolving industry standards and changing customer requirements than we will be able to. Consolidation or strategic alliances among such competitors may strengthen these advantages and may provide them greater access to customers or new technologies. To the extent that government funding for research and development grants, customer tax rebates and other programs that promote the use of solar and other renewable forms of energy are limited, we will compete for such funds, both directly and indirectly, with other renewable energy providers and their customers. If we cannot compete successfully in the solar power industry, our operating results and financial condition will be adversely affected. Furthermore, we expect competition in the targeted markets to increase, which could result in lower prices or reduced demand for our product and service offerings and may have a material adverse effect on our business and results of operations. The demand for products requiring significant initial capital expenditures such as our solar power products and services are affected by general economic conditions. The United States and international economies have recently experienced a period of slowing economic growth. A sustained economic recovery is uncertain. In particular, terrorist acts and similar events, continued turmoil in the Middle East or war in general could contribute to a slowdown of the market demand for products that require significant initial capital expenditures, including demand for solar cells and solar power systems and new residential and commercial buildings. In addition, increases in interest rates may increase financing costs to customers, which in turn may decrease demand for our solar power products. If the economic recovery slows down as a result of the recent economic, political and social turmoil, or if there are further terrorist attacks in the United States or elsewhere, we may experience decreases in the demand for our solar power products, which may harm our operating results. 15 We will rely primarily upon copyright and trade secret laws and contractual restrictions to protect our proprietary rights, and, if these rights are not sufficiently protected, our ability to compete and generate revenue could suffer. We will seek to protect our proprietary supplier and operational processes, documentation and other written materials primarily under trade secret and copyright laws. We also typically require employees and consultants with access to our proprietary information to execute confidentiality agreements. The steps taken by us to protect our proprietary information may not be adequate to prevent misappropriation of our technology. In addition, our proprietary rights may not be adequately protected because: • people may not be deterred from misappropriating our operational assets despite the existence of laws or contracts prohibiting it; • policing unauthorized use of our intellectual property may be difficult, expensive and time-consuming, and we may be unable to determine the extent of any unauthorized use; and • the laws of other countries in which we access and or market our solar cells, such as some countries in the Asia/Pacific region, may offer little or no protection for our proprietary technologies. Reverse engineering, unauthorized copying or other misappropriation of our proprietary assets could enable third parties to benefit from our property without paying us for doing so. Any inability to adequately protect our proprietary rights could harm our ability to compete, to generate revenue and to grow our business. We rely on suppliers to comply with intellectual property, copy write, hazardous materials and processes and trade secrecy laws and regulations and, if such laws and regulations are not sufficiently followed, our businesscould suffer substantially. We endeavor to comply with all law and regulation regarding intellectual property law manufacturing process law and regulation, however, in many cases it is our supplier that must comply with such regulations and laws.While we make efforts to ensure that products sourced from third parties comply with required regulation and law and that the operation of our suppliers do as well, our business could suffer if a supplier was, or suppliers were, found to be non compliant with regulation and law in our, our customers’ or our suppliers’ jurisdictions. Compliance with environmental regulations can be expensive, and noncompliance with these regulations may result in adverse publicity and potentially significant monetary damages and fines for us. We are required to comply with all foreign, U.S. federal, state and local laws and regulations regarding pollution control and protection of the environment. In addition, under some statutes and regulations, a government agency, or other parties, may seek recovery and response costs from operators of property where releases of hazardous substances have occurred or are ongoing, even if the operator was not responsible for such release or otherwise at fault. In the course of future business we may use, generate and discharge toxic, volatile and otherwise hazardous chemicals and wastes in our operations or related research and development and manufacturing activities. Any failure by us to control the use of, or to restrict adequately the discharge of, hazardous substances could subject us to potentially significant monetary damages and fines or suspensions in our business operations. In addition, if more stringent laws and regulations are adopted in the future, the costs of compliance with these new laws and regulations could be substantial. If we fail to comply with present or future environmental laws and regulations we may be required to pay substantial fines, suspend production or cease operations. 16 There are restrictions on the transferability of the securities. Until registered for resale, investors must bear the economic risk of an investment in the Shares for an indefinite period of time. Rule 144 promulgated under the Securities Act (“Rule 144”), which provides for an exemption from the registration requirements under the Securities Act under certain conditions, requires, among other conditions, a one-year holding period prior to the resale (in limited amounts) of securities acquired in a non-public offering without having to satisfy the registration requirements under the Securities Act. However, our securities currently are not eligible for the Rule 144 exemption. There can be no assurance that we will fulfill any reporting requirements in the future under the Exchange Act or disseminate to the public any current financial or other information concerning us, as is required by Rule 144 as part of the conditions of our availability. If the Company uses its stock in acquisitions of other entities there may be substantial dilution at the time of a transaction. The $0.70 per share offering price of the common stock being sold under this prospectus has been arbitrarily set. The price does not bear any relationship to our assets, book value, earnings or net worth and it is not an indication of actual value.Accordingly, if you purchase shares in this offering, you may experience substantial dilution. You may also suffer additional dilution in the future from the sale of additional shares of common stock or other securities or if the Company’s shares are issued to purchase other entities assets. There is presently no market for our common stock, any failure to develop or maintain a trading market could negatively affect the value of our shares and make it difficult or impossible for you to sell your shares. Prior to this offering, there has been no public market for our common stock and a public market for our common stock may not develop upon completion of this offering.While we will attempt to have our common stock quoted on the Over-The-Counter Bulletin Board, since the OTC Bulleting Board is a dealer system we will have to seek market-makers to provide quotations for the common stock and it is possible that no market-maker will want to provide such quotations. Failure to develop or maintain an active trading market could negatively affect the value of our shares and make it difficult for you to sell your shares or recover any part of your investment in us.Even if a market for our common stock does develop, the market price of our common stock may be highly volatile.In addition to the uncertainties relating to our future operating performance and the profitability of our operations, factors such as variations in our interim financial results, or various, as yet unpredictable factors, many of which are beyond our control, may have a negative effect on the market price of our common stock. Even if our common stock is quoted on the OTC Bulletin Board under a symbol, the OTC Bulletin Board provides a limited trading market. Accordingly, there can be no assurance as to the liquidity of any markets that may develop for our common stock, the ability of holders of our common stock to sell our common stock, or the prices at which holders may be able to sell our common stock. Our common stock will be subject to the “Penny Stock” rules of the SEC. The Securities and Exchange Commission has adopted Rule 15g-9 which establishes the definition of a "penny stock," for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, the rules require: · that a broker or dealer approve a person's account for transactions in penny stocks; andthe broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. In order to approve a person's account for transactions in penny stocks, the broker or dealer must: · obtain financial information and investment experience objectives of the person; andmake a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. 17 The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Commission relating to the penny stock market, which, in highlight form: · sets forth the basis on which the broker or dealer made the suitability determination; and · that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Should our stock become listed on the OTC Bulletin Board, if we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies trading on the Over-The-Counter Bulletin Board, such as us we are seeking to become, must be reporting issuers under Section 12 of the Securities Exchange Act of 1934, as amended, and must be current in their reports under Section 13, in order to maintain price quotation privileges on the OTC Bulletin Board. If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to get re-listed on the OTC Bulletin Board, which may have an adverse material effect on our Company. 18 USE OF PROCEEDS This prospectus relates to shares of our common stock that may be offered and sold from time to time by the selling stockholders. We will not receive any proceeds from the sale of shares of common stock in this offering.However, we may receive up to $1,140,960 in cash if the common stock purchase warrants being registered pursuant to this prospectus are exercised for cash of which there is no guarantee.We will use the proceeds generated from the exercise of the warrants, if any, to accelerate our entry into certain geographic markets, purchase additional IT equipment and to meet general working capital requirements. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market for Securities There is currently no public trading market for our common stock. As of January 28, 2008, we had 10,493,256 shares of common stock issued and outstanding and approximately 52 stockholders of record of our common stock. Dividend Policy The payment by us of dividends, if any, in the future rests within the discretion of our Board of Directors and will depend, among other things, upon our earnings, capital requirements and financial condition, as well as other relevant factors.We have not paid any dividends since our inception and we do not intend to pay any cash dividends in the foreseeable future, but intend to retain all earnings, if any, for use in our business. Equity Compensation Plan Information As of January 28, 2008, we have not adopted an equity compensation plan under which our common stock is authorized for issuance. 19 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward-Looking Statements The information in this prospectus contains forward-looking statements.All statements other than statements of historical fact made in this prospectus are forward looking.In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements.These forward-looking statements can be identified by the use of words such as “believes,” “estimates,” “could,” “possibly,” “probably,” anticipates,” “projects,” “expects,” “may,” “will,” or “should” or other variations or similar words.No assurances can be given that the future results anticipated by the forward-looking statements will be achieved.Forward-looking statements reflect management’s current expectations and are inherently uncertain.Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with our financial statements, included herewith.This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future.Such discussion represents only the best present assessment of our management. Limited Operating History There is limited historical financial information about our company upon which to base an evaluation of our future performance. Our company has generated no revenues from operations. We cannot guarantee that we will be successful in our business. We are subject to risks inherent in a fast growing company, including limited capital resources, possible delays in product development and manufacturing, and possible cost overruns due to price and cost increases. There is no assurance that future financing will be available to our company on acceptable terms. Additional equity financing could result in dilution to existing shareholders. Company Description and Overview NP Capital Corp was formed on June 20, 2006.We are currently focused on the commercialization of a targeted portfolio of solar products (amorphous thin film solar panels and ancillary products) and technologies for a wide range of applications including electrical power production. To date, we have generated no revenues from operations.We intend to enter into supply agreement(s) with manufacturers of solar electric power products and technologies which directly convert sunlight into electricity. We are seeking solar cells that have the highest conversion efficiency, a measurement of the amount of sunlight converted by the solar cell into electricity, available for the mass market.The originating founders, directors and officers of our company were Paul Cox, David Fann and Michael Dodak who served as the President, Chief Executive Officer/Secretary and Treasurer, respectively. In July 2006, we entered into a convertible debenture with a waste to energy development company, Envortus Inc. As such time, we intended to develop a business in the waste to energy market and this was our initial foray in to the market.The officers and board members of NP Capital had ownership, officer positions and board positions in Envortus Inc. Under the terms of the convertible debenture, NP Capital could invest $250,000 in Envortus Inc over a period of time. NP Capital forwarded a total of $134,500 to Envortus Inc before deciding to continue its focus specifically in the solar area of the renewable energy market instead of waste to energy. NP Capital utilized funds raised from the sale of common stock and convertible debentures in order to fund the loan to Envortus Inc. In March 2007, NP Capital entered into an agreement to sell the convertible debenture for $152,500, with discounts if paid early, to a company controlled by Paul Cox, a shareholder, officer and board member of NP Capital. Such officer remains a shareholder, officer and board member of Envortus Inc. In July 2007, the sale of the convertible debenture was completed with an earlier payment of $55,000 (total paid to date) to NP Capital and the receipt of a Note for the balance. David Fann, Director of NP Capital and Michael Dodak, Director of NP Capital, have entered into an option agreement to sell their Envortus, Inc. stock to Paul Cox at a future date.The remaining note is for $68,100 and payable over a 24 month period plus interest of 6% per annum and has been estimated at its fair value. Discounts to the principal on the note if paid early have been accounted for and result as a loss on sale in the amount of $11,405. For the fiscal year ended July 31, 2007, we had generated no revenues and weincurredlosses of $242,405, of which $13,050 was non-cash stock compensation.For the period ending October 31, 2007, we had generated no revenues and weincurredlosses of $1,191,519, of which $1,069,500 was non-cash stock compensation.Our operating expenses included significant legal, consulting and accounting expenses, as well as product research and business development. During the year ended July 31, 2007 and subsequent quarterly period ended October 31, 2007, we are considered a development stage company. We expect to continue to use cash in our operating activities for at least the next year as we expand our research and development and define suppliers and sales prospects. 20 Fiscal Year Ended July 31, 2007 Results of Operations See the Financial Statements for comparison data to prior periods. We have financed our operations since inception primarily through private sales of securities. As of July 31, 2007, we had approximately $166,221 in cash, and working capitalof $233,147. The following table sets forth our statements of operations data for the year ended July 31, 2007. Summary Income Statement Revenues, net $ 0 Gross profit (loss) 0 Selling, general and administrative expenses 95,103 Research & development expenses 136,926 Total operating expenses 232,029 Loss from operations 232,029 Other Income (expense) (10,376 ) Loss from operations before income taxes 242,405 Income tax provision 0 Net loss $ 242,405 Revenues For the year ended July 31, 2007 and since inception, we had no revenues. Cost of sales For the year ended July 31, 2007 and since inception, we had no cost of sales. Selling, general and administrative Selling, general and administrative expenses for the year ended July 31, 2007 were $95,103 and since inception through July 31, 2006 our expenses were $11,395.Cash-based management fees, wages and salaries were approximately $32,141 for fiscal 2007. In June 2007 we hired Mr. David Fann as Chief Executive Officer, and in July 2007 we hired Mr. David Surette as our Chief Financial Officer. Research & development For the year ended July 31, 2007, research and development expenses were $136,926 which were primarily consulting fees for services developing our products and markets, of which $4,926 were legal fees.From inception to July 31, 2006, we $5,400 in research and development expense. The legal and professional fees were primarily related to our financing activities, this registration statement, and SEC reporting. Other income (expense) In fiscal 2007, otherexpense was $10,376 of which $11,405 was a loss on sale of stock assets and $1,029 was interest income.From inception to July 31, 2006 we had no other expenses. Net Loss Our net loss was $242,405 for fiscal 2007 and $11,395 for the period from inception to July 31, 2006. The net loss reflects our expenses relating to this registration statement and financings, the cost of additional employees to pursue our strategy and expenditures for research and development. These expenses have been incurred ahead of our ability to recognize material revenues from our new strategy. 21 Liquidity and Capital Resources As of July 31, 2007, we had cash and cash equivalents of $166,221, and working capital of $219,710. During the year ended July 31, 2007, we funded our operations from private sales of equity securities. For the year ended July 31, 2007, we used $209,309 of cash in operations.Investing activities used $29,500 of cash during the year and financing activities provided $395,030of cash during the year, with $455,030 in private placement subscription proceeds. Fiscal Quarter Ended October 31, 2007 See the Financial Statements for comparison data to prior periods. The following table sets forth our statements of operations data for the quarter ended October 31, 2007. Summary Income Statement Revenues, net $ 0 Gross profit (loss) 0 Selling, general and administrative expenses 1,176,016 Research & development expenses 16,143 Total operating expenses 1,192,159 Loss from operations 1,192,159 Other Income (expense) 640 Loss from operations before income taxes 1,191,519 Income tax provision 0 Net loss $ 1,191,519 Revenues For the quarters ended October 31, 2007 and 2006, we had no revenues. Cost of sales For thequarters ended October 31, 2007 and 2006, we had no cost of sales. Selling, general and administrative Selling, general and administrative expenses for the quarters ended October 31, 2007 and 2006 were $1,176,016 and $2,029 respectively.During the quarter there were significant stock–based compensation costs totaling $1,069,500 for new hires including the CEO and CFO among others. Cash-based management fees, wages and salaries were approximately $65,300 for the quarter ended October 31, 2007. Research & development For the quarters ended October 31, 2007 and 2006, research and development expenses were $16,143 and $15,000, respectively, which were primarily consulting fees for services developing our products and markets, of which $12,143 were legal fees. The legal and professional fees were primarily related to our financing activities, this registration statement, and SEC reporting. 22 Other income (expense) In the quarters ended October 31 2007 and 2006, otherincome was $640 and $125, respectively, of interest income. Net Loss Our net loss was $1,191,519 for the quarter ended October 31 2007 and for the quarter ended October 31, 2006 the net los was $16,904.The net loss reflects our expenses relating to this registration statement and financings, the cost of additional employees to pursue our strategy and expenditures for research and development. These expenses have been incurred ahead of our ability to recognize material revenues from our new strategy. Liquidity and Capital Resources As of October 31, 2007, we had cash and cash equivalents of $140,844, and working capital of $213,096. During the quarter ended October 31, 2007, we funded our operations from private sales of equity securities. For the quarter ended October 31, 2007, we used $140,782 of cash in operations.Financing activities provided $115,405of cash during the quarter through private placement subscription proceeds. The cost of photovoltaic cells, which is the primary cost of sales for our solar roofing products, is currently volatile and is expected to rise due to a current supply shortage. We are uncertain of the extent to which this will negatively affect our working capital in the near future. A significant increase in cost of photovoltaic cells that we cannot pass on to our customers could cause us to run out of cash more quickly than our projections indicate, requiring us to raise additional funds or curtail operations. As we continue to increase the level of management the cash needs will increase and therefore we will need additional financing to supplement cash flows.Unti we can maintain sufficient levels of revenues will need to raise additional funds during the next 12 month period.Our expected cash requirements over the next 12 months will be approximately $1,750,000 and our current cash reserves will allow us to maintain in operation through October 31, 2008. As we proceed through the year we anticipate adding staff such as Isabelle Christensen as President and Dell Jones as COO as well as a sales and marketing staff, solar engineers, and accounting and administrative staff. Most of these increases will precede revenue generation and are included in the requirements listed above. As of now there still exists an imbalance between supply of solar panels (which is low) and demand which is high. This has led to a high selling price for solar panels. As the year proceeds we expect that additional supply of solar panels from various manufacturers will become available which may have a tendency to reduce prices towards the latter part of the year. This could lead to either a reduction in revenue or less gross margin on each panel sold which would cause additional capital to be required Significant Capital Expenditures There were no significant capital expenditures Recent Financings & Events In November of 2007, NP Capital and Bangkok Solar Co., Ltd agreed to sell to NP Capital solar panels as soon as the panels have received UL approval. The terms include the ability to purchase up to 20 MW at favorable pricing during 2008. A formal agreement has been signed with Bangkok Solar Co., Ltdon January 19, 2008 (see Exhibit4.3), which agreement is subject to due diligence and legal review. NP Capital is negotiating with at least two solar installation companies to purchase substantially all of their assets and assume certain liabilities for a combination of cash and stock. Through December 2007, we sold 329,728 shares of our company in exchange for $115,405.In addition, we issued common stock purchase warrants exercisable for a term of 2 years at a price of $0.70 per share, see Notes 4 and 8 of our Financial Statements. Critical Accounting Policies The preparation of financial statements in conformity with United States generally accepted accounting principles requires management of our company to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Our management routinely makes judgments and estimates about the effects of matters that are inherently uncertain. As the number of variables and assumptions affecting the probable future resolution of the uncertainties increase, these judgments become even more subjective and complex. Our significant accounting policies are discussed in Note2 to our financial statements for the fiscal year ended July 31, 2007 included in this prospectus. We have identified the following accounting policies, described below, as the most important to an understanding of our current financial condition and results of operations. 23 Revenue Recognition The Company recognizes revenue in accordance with SEC Staff Accounting Bulletin No.104, “Revenue Recognition” (“SAB 104”). The Company generates revenue from the sale of photovoltaic panels, photovoltaic roofing systems, balance of system products, and management system products to our dealers or other parties.The Company anticipates it will not perform any installations. SAB 104 requires that four basic criteria must be met before revenue can be recognized: (1)persuasive evidence of an arrangement exists; (2)delivery has occurred or services rendered; (3)the seller's price to the buyer is fixed and determinable; and (4)collectibility is reasonably assured. Amounts billed or received from customers in advance of performance are recorded as deferred revenue. Warranty Reserves Due to the fact that the company made no shipments made during the year ended July 31, 2007 or the quarter ended October 31, 2007, the Company did not recognize warranty expense, and accordingly, as of October 31, 2007 there was no warranty reserve. It is customary inthe Company'sbusiness and industry to warrant or guarantee the performance of photovoltaic roofing products at certain levels of conversion efficiency for extended periods, up to25 years. It is also customary to warrant or guarantee the functionality of inverters and balance of systems for 10 years.The Company therefore plans to maintain warranty reserves based on 0.5 % of revenue uponshipment of product to customers as a component of cost of sales to cover the potential liability that could arise from these guarantees. The Company's potential liability is generally in the form of product replacement.As necessary,the Company'swarranty reserve will also include specific accruals for known product issues and an accrual for an estimate of incurred but not reported product issues based on industry loss information. Stock-Based Compensation We have adopted the fair value recognition provisions of SFASNo. 123(R), using the modified prospective application transition method.Under the fair value recognition provisions of SFASNo. 123(R), we recognize stock-based compensation net of an estimated forfeiture rate and only recognize compensation cost for those shares expected to vest over the requisite service period of the award. Prior to the adoption of SFAS No.123(R), we accounted for share-based payments under APB No.25 and accordingly, generally recognized compensation expense only when we granted options with a discounted exercise price. Determining the appropriate fair value model and calculating the fair value of share-based payment awards require the input of highly subjective assumptions, including the expected life of the share-based payment awards and stock price volatility. The assumptions used in calculating the fair value of share-based payment awards represent management’s best estimates, but these estimates involve inherent uncertainties and the application of management judgment. As a result, if factors change and we use different assumptions, our stock-based compensation expense could be materially different in the future. In addition, we are required to estimate the expected forfeiture rate and only recognize expense for those shares expected to vest. If our actual forfeiture rate is materially different from our estimate, the stock-based compensation expense could be significantly different from what we haverecorded in the current period. Assuming the value of the equity instruments was more readily determinable and the same number of equity instruments were issued, the following table presents a sensitivity analysis to show the impact on our financial condition at October 31, 2007 from fluctuations in fair value of equity instruments issued for services: Increase (Decrease) Changed Assumption in Fair Value Increase in stock based compensation expense due to increase in fair value by 1% $ 11,297 Increase in stock based compensation expense due to increase in fair value by 5% $ 56,487 Decrease in stock based compensation expense due to decrease in fair value by 1% $ (11,297 ) Decrease in stock based compensation expense due to decrease in fair value by 5% $ (56,487 ) The purpose of this analysis is to provide an indication of the impact that the stock based compensation fluctuations would have on our financial results. It is not intended to imply our expectation of future results of operations. We believe that the assumptions used above are appropriate to illustrate the possible impact on the financial statements. 24 BUSINESS Overview We are focused on the development and commercialization of a targeted portfolio of solar products. Our mission is to harness the power of the sun to meet the growing resource demands of sustainable 21 st century development.Our company was incorporated in the State of Delaware on June 20, 2006. Our business is to market and sell solar power products, systems and services. Specifically, we intend to engage in the following: · install solar panels in both commercial and residential settings; and · develop and maintain solar parks. In connection with the installation side of our business, we will offer solar power products including solar cells, solar panels and inverters which convert sunlight to electricity compatible with the utility network (utility companies in the geographic areas in which we will operate) and end user environments (customers such as owners of commercial properties as well as both single and multi-residential property owners or managers) as well as the services related to the installation and maintenance of these solar power products. Our initial solar installation sales efforts will be focused on residential and commercial applications. In connection with our solar park development business, we intend to provide solar power systems to end customers on a turn-key, whole-solution basis by developing, engineering, procuring permits and equipment for, managing construction of, offering access to financing for, and providing monitoring, operations and maintenance services for large-scale solar power applications.We believe that we will begin generating revenue from the sale of solar panels or the development of solar parks in the spring of 2008. We anticipate funding the necessary working capital requirements through the sale of stock of NP Capital. We also intend to achieve some of our company goals through the acquisition of companies and/or assets in the solar sector, in areas related to end user systems, installation and operations as well as related expertise.Currently, we do not have any definitive plans for such acquisitions.Our customers may include industrial, commercial and public sector entities, investors, value-added resellers, utilities and production home builders. The Energy Industry We believe the production of electrical power is one of the world's largest industries which such industry is expected to increase in the coming years. Fossil fuels are non-renewable resources, meaning that at some point the world will exhaust all known oil and natural gas reserves. The electrical utility industry and traditional oil and gas companies face many challenges in meeting the growing worldwide demand for energy, including the following: · Fossil Fuel Supply Constraints:A large portion of the world's electricity is generated from fossil fuels such as coal, oil and natural gas. Limited fossil fuel supply and escalating demand for electricity should continue to drive up wholesale electricity prices, creating a need to develop new technologies for power generation. · Infrastructure Constraints:In many parts of the world, the existing electricity generation and transmission infrastructure is insufficient to meet projected demand. Developing and building a centralized power supply and delivery infrastructure is capital intensive. This has left the electricity supply insufficient to meet demand in some areas, resulting in both scheduled and unscheduled blackouts. · Desire for Energy Security:Given the political and economic instability in the major oil and gas producing regions of the world, governments are trying to reduce their dependence on foreign sources of fossil fuels. An underlying consideration concerning the delivery of electricity is the location of the generation source relative to the location of the end-use consumption. Over the past century, the economics of power plant construction supported larger and larger central station sites linked to transmission lines spanning great distances to reach the ultimate consumer. These economic considerations have been altered by the advent of smaller scale technologies that can provide electricity at competitive prices near the place of consumption. The combination of economic factors and of advances in generation technologies opens the market to an opportunity for "distributed generation" of electricity in combination with traditional grid resources. Our products and services aredirected at this renewable distributed generation environment as well as specific application power solutions. 25 Environmental Issues In addition to the fundamental challenges described above, the energy industry has increasingly become the target of environmental concerns. Government regulators have strengthened air and water emissions control requirements over the past decade. New U.S. power plants are required to install emission control technologies, which can be costly. This expense causes electricity from new fossil fuel-fired plants to cost more than electricity from existing power plants, which increases retail electric rates over time. To date, concerns regarding negative environmental impacts have slowed oil and gas exploration in such resource asset areas as the Alaskan Wildlife Preserve, the California coastal waters, and many other locations around the world.At the same time, climate change risks have created international political momentum to implement green house gas reduction strategies. Challenges Facing Solar Power The solar power industry must overcome the following challenges to achieve widespread commercialization of its products: · Decrease Per Kilowatt-hour Cost to Customer.In most cases, the current cost of solar electricity is greater than the cost of retail electricity from the utility network. While government programs and consumer preference have accelerated the use of solar power for on-grid applications, product cost remains one of the largest impediments to growth. To provide an economically attractive alternative to conventional electricity network power, the solar power industry must continually reduce manufacturing and installation costs. · Achieve Higher Conversion Efficiencies.Increasing the conversion efficiency of solar cells reduces the material and assembly costs required to build a solar panel with a given generation capacity. Increased conversion efficiency also reduces the amount of rooftop space required for a solar power system, thus lowering the cost of installation per consumer. · Improve Product Appearance.We believe that aesthetics are a barrier to wider adoption of solar power products particularly among residential consumers. Historically, residential and commercial customers have resisted solar power products, in part, because most solar panels are perceived as unattractive. · Efficiently Use Polysilicon.There is currently an industry-wide shortage of polysilicon, an essential raw material in the production of solar cells. Given this demand and supply imbalance, we believe that the efficient use of polysilicon, for example through the reduction of wafer thickness, will be critical for the continued growth of the solar power industry. Solar Power System Design and Installation We intend to provide marketing, sales, design, construction, installation, maintenance, support and related solar power system services to residential and commercial customers in the United States in locations in which the economics are favorable to solar power. We will provide our customers with a single point of contact for their system design, engineering work, building permit, rebate approval, utility hookup and subsequent maintenance. We will concentrate on the design and integration of grid-tied solar power systems. These systems are electrically connected to the utility grid so that excess energy produced during the day flows backwards through the utility’s electric meter, actually running the electric meter backwards. The meter will run backwards when the power produced by the solar system is greater than the power needs of the building. During the evenings or on cloudy days, energy is drawn from the grid normally and the meter runs forwards. Most utilities serving the areas in which we install systems allow for “net metering.” Customers on net metering only pay for the net amount of energy they consume during the year, essentially getting full retail credit for the energy they transmit back onto the utility grid during the day. We expect our current residential customers to be generally highly educated, high-income professionals who are concerned about the environment and also have the disposable income to install a solar power system.We expect our commercial customers to be schools, affordable housing and owner occupied businesses. 26 Solar Park Design and Development We intend to provide engineering and construction management services in connection with the development of solar parks.We will provide the following services: · Design of turnkey solar photovoltaic parks; · Detailed planning of installations and procuring permits; · Coordinating financing; · General contractor services for the development of the site; · Follow up and monitoring and reporting of electricity production; and · Maintenance. We expect that our projects will be based on third-party products (including modules, cables, and inverters).We expect our customers for our solar parks to be private persons, public authorities, such as municipalities and electric utilities, and private companies. Our Strategy In connection with our installation business, we will concentrate on serving the solar power needs of residential and small commercial customers tied to the electric power grid.We believe the solar power industry is at an early stage of its growth and is highly fragmented with many smaller companies. The prospects for long-term worldwide demand for solar power have attracted many a multitude of design/integration companies in our market segment. We expect there to be consolidation in the design/integration segment of the industry based mostly on branding, development of new technology and business process improvements.Our principal objective in our solar park development business is to be the leader in the design, development and installation of solar parks Accordingly, our growth strategy primarily includes: · Providing engineering as well as turnkey solutions for solar parks, rooftop installations of solar panels on both commercial as well as residential facilities. · Developing and commercializing solar module installation technology optimized for the residential and commercial markets. · Reducing installation costs and improving the aesthetics of solar systems compared to standard, commercially available solar equipment. · Promoting and enhancing a brand name and reputation to be developed. · Developing and utilizing a process-driven approach to sell and install our solar power systems in diverse geographic markets. · We will attempt to attract a highly skilled staff including engineers, designers and project managers with a background in the development of solar parks. · We intend to capitalize on the fact that we are not a manufacturer, but rather a supplier of solutions using the best technology available given the budget of the program. By constantly reappraising the state of the art for solar cells and panels and developing competitive comparison charts of the various manufacturers we will be able to select the best solution for any particular project. We will promote our building-integrated PV products through a series of focused marketing channels that include trade publications, attendance at key industry trade shows, direct mail campaigns, on-line advertising, and relationship marketing. 27 Competition The market for solar power products is competitive and continually evolving. We expect to face increased competition, which may result in our inability to develop revenue. We will compete with companies such as BP Solar, Evergreen Solar, Mitsubishi, Q-Cells, Sanyo and Sharp. Many of our competitors have established a stronger market position than ours and have larger resources and recognition than we have. In addition, the solar power market in general competes with other sources of renewable energy and conventional power generation. We believe that the key competitive factors in the market for solar cells and solar panels include: • power efficiency and performance; • price; • aesthetic appearance of solar cells and panels; • strength of distribution relationships; and • timeliness of new product introductions. We may also face competition from some of our customers who may develop products or technologies internally which are competitive with our products, or who may enter into strategic relationships with or acquire existing solar power product providers. Environmental Regulations We are subject to a variety of foreign, federal, state and local governmental laws and regulations related to the purchase, storage, use and disposal of hazardous materials. If we fail to comply with present or future environmental laws and regulations, we could be subject to fines, suspension of production or a cessation of operations. In addition, under some foreign, federal, state and local statutes and regulations, a governmental agency may seek recovery and response costs from operators of property where releases of hazardous substances have occurred or are ongoing, even if the operator was not responsible for the release or otherwise was not at fault. We believe that we will apply for and receive all environmental permits necessary to conduct our businessWe are not aware of any pending or threatened environmental investigation, proceeding or action by foreign, federal, state or local agencies, or third parties involving our current facilities. Any failure by us to control the use of or to restrict adequately the discharge of, hazardous substances could subject us to substantial financial liabilities, operational interruptions and adverse publicity, any of which could materially and adversely affect our business, results of operations and financial condition. EMPLOYEES We have 1full-time and 6 part-time employees as of October 31, 2007.OurCEO, Brad Holt is the full time employee and all other officers are working on a part-time basis.Our employees are involved in product research, business development, supplier relations as well as sales, marketing and general and administrative functions as we prepare for anticipated growth of our business. LEGAL PROCEEDINGS We are not presently a party to any pending material litigation nor, to the knowledge of our management, is any litigation threatened against us. 28 MANAGEMENT DIRECTORS AND EXECUTIVE OFFICERS Our executive officers and directors and their respective ages and positions as of January 28, 2008 are as follows: Name Age Position Bradley C. Holt (1) 53 Chief Executive Officer and Director David W. Fann 53 Director Michael J. Dodak 60 Director Paul Cox 44 Director David J. Surette (2) 48 Secretary and Chief Financial Officer (1) Our full time employee and CEO sinceSeptember 2007 is to receive $120,000 annual salary and 1,800,000 shares of our stock as of his hire date. (2) Our CFO is a part time employee and works on an hourly fee basis. Executive Biographies Bradley C. Holt, Chief Executive Officer Bradley C. Holt joined NP Capital as the Chief Executive Officer in September 2007.In 1988, Mr. Holt became the President of Lion’s Gate Capital Ltd, providing merger/acquisition, venture capital, development strategy, restructuring and management advice.From May 1998 through 2007, Mr. Holt served as the Chairman of Domino’s Pizza Canada.Mr. Holt graduated with a Bachelor of Arts from Bemidji State University in 1976. Michael Dodak, Director Mr. Dodak is a director of the company and served as the Treasurerthrough September 2007. He is also currently, CEO and Chairman of the Board of Directors for FundsTech Corp, a public company focused on financial transaction processing in the prepaid card sector. Mr. Dodak served as CEO and Chairman of the Board of Global Axcess Corp, a publicly traded company from October 2001 until September2006 where he was responsible for the day-to-day operations. Global Axcess Corp was an independent operator and owner of automated teller machines through out the U.S. Prior to joining Global Axcess, Mr. Dodak was Chief Executive Officer of Nationwide Money Services, Inc., an independent ATM network operator and services provider that was sold by First Data Corporation to Global Axcess Corp in July 2001. Mr. Dodak joined Nationwide Money Services, Inc. as a controller in early 1996. He assumed the various duties of a controller including the production of financial statements, budgets, and the development of the Money Services, Inc. database. In July 1997 he was promoted to CEO.From 1980 to 1985, Mr. Dodak was Vice President of Finance for Airtricity Corp, a company that developed wind parks throughout the world. He has a Bachelor of Arts and MBA degrees from the University of California Los Angeles. David Fann ,
